LIVINGSTON, Chief Justice.
■ The petition for certiorari to the Court of Appeals was filed in this court on the 23 day of July, 1951, and was not .accompanied by brief.
The petition shows that the application for rehearing in the Court of Appeals was stricken by that court on June 29, 1951.
It is obvious, on the face of the petition, that Supreme Court Rule 44, Code 1940, Tit. 7, Appendix, has not- been complied' with. Compliance with Rule 44 is jurisdictional. The petition for certiorari is therefore stricken.
BROWN, LAWSÓN and STAKELY, JJ., concur.